Matter of Justin W. (2015 NY Slip Op 09227)





Matter of Justin W.


2015 NY Slip Op 09227


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Friedman, J.P., Andrias, Gische, Kapnick, JJ.


16426 16425

[*1] In re Justin W., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for presentment agency.

Orders of disposition, Family Court, Bronx County (Peter F. Passidomo, J.), entered September 17, 2013, which adjudicated appellant a juvenile delinquent upon fact-finding determinations that he committed acts that, if committed by an adult, would constitute two counts of attempted robbery in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court's findings were not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the court's credibility determinations. The evidence established that appellant took part in two attempts to rob the victim. Appellant's participation included, among other things, going through the victim's pockets in each incident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK